DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/30/22.

Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive. 
Applicant argues the following on page 4:
		Applicant respectfully traverses the restriction/election and submits that the claims of Group I should remain in the application with the claims of Group IJ for prosecution on the merits. The MPEP § 803 states “[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.”
		It is respectfully submitted that there will be no serious burden to simultaneously search the claims of Group I and the claims of Group II in this patent application. More specifically, an examination of the unelected claims of Group II will not present a serious burden because the search will be completed in substantially the same classes and subclasses as the elected claims of Group I. In the instant case, the embodiments of Group I and Group II have many shared concepts. More particularly, Group II is a process that can include preparing the composition found in Group I. Thus, there can be no serious burden to the Examiner to examine Group I and Group II together during examination.
		Accordingly, and for at least these reasons, the claims of Group I should remain together with the claims of Group II for purposes of examination. 

	Applicant’s position is respectfully traversed for the following reasons.  Group I describes a composition, while group II describes the method of making this composition.  The method of making lists several steps required to making the material.  However the material of group I is not limited to those process steps.  Therefore to consider all of these would be unnecessarily limiting on the product claims.  Furthermore, the method of making does not specifically list all the compounds useable in their formula: Mx(Te)y.  Therefore the material made can be different than the material of Claim 1.  Although the method cites to “providing the substrate-free 2-D crystalline nanomaterial of Claim 1”, this process steps does not clearly limit the method claims to the product made in Claim 1 since “providing” is not a recitation that establishes this.
Double Patenting
	The following Applications currently have similar Assignees and/or Inventors and also contain similar claim language, but do not yet qualify for a double patenting rejection.  However, if the current claims or the claim in the other Applications are amended, they may be subject to a double patenting rejection in the future.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
While there is disclosure for “2-D crystalline nanomaterial”, there is not disclosure for that material having a “single crystalline” nature (Claim 2, line 2).

Claim Interpretation

	Claim 1 describes their composition as “substrate-free”, but based on the specification, although this means the product made is substrate-free, there are some instances that use of a substrate to make the composition may fall under their definition of “substrate-free” (see PG Pub, para. 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US Pub.: 2013/0302593).
Coleman describes a 2-D crystal chalcogen material made from 3-D layered flakes (para. 35).  The chalcogen material may have the formula: MXn, where the M may be a transition metal, such as: Ti, Zr, Hf, V, Nb, Ta, Cry, Mn, Mo, W, Tc, Re, Ni, Pd, Pt, Fe and Ru and the X may be Te (para. 15).  The n value of X may be 1≤n≥3 (para. 15).  
	As to the “substrate-free” feature, Coleman explains that that their chalcogen material can be made by a variety of methods to include forming by producing a mixture of layered material in a water-surfactant solution (para. 23).  This is in alternative to formation by depositing the transition metal chalcogen onto a substrate (para. 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcogen product of Coleman includes substrate-free made-dichalcogens.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claim 1 above, and further in view of Sato (US Pat.: 5989337) and further in view of Yamamoto (US Pub.: 2004/0155255).
Coleman describes a method of separating layered chalcogens using a process (see para. 9, 15), but does not describe a method of making their dichaldogen and especially does not describe the crystalline nature of their dichaldogen product.
Sato explains in their background that use of the Bridgman method has been known as methods for growing single crystals (col. 1, lines 11-12).  Sato describes a method of modifying the process for making this product (col. 1, lines 49-56), but neither this nor the improved process includes use of a substrate (col. 2, lines 46-50). As to the reason for wanting a single crystal material, Sato explains that some of the negative features of the prior art was that defects (col. 1, line 24) and cracks can form (col. 1, lines 60, 35, col. 2, lines 1-3).  The improvement employed by Sato is to produce a product that limits the formation of cracks and defects (col. 2, lines 31-34).
	Based on the description of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that production of a single crystal with minimal defects and cracks is desirable in the field.
	As to the benefits of a crystalline material with minimal defects, Yamamoto describes use of a ZnTe material for use as a semiconductor (abstract).  Yamamoto explains that defects will deteriorate crystallinity and makes it difficult to produce highly-reliable light-emitting devices with these single crystal materials (para. 4). 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a process of making the tellurium-based material into a single crystal, as taught by Sato for use in the layer-separated 2-D product of Sato because Yamamoto explains that single crystals of a tellurium salt with minimal defects are useful in making light-emitting devices.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claim 1 above, and further in view of Vaia (US Pat.: 10414668).
Coleman describes a method of separating 3-D dichalcogenide into 2-D layers (see above), but does not describe the thickness of each of these layers.
Vaia describes a layered dichalcogenide transition metal material (col. 1, lines 20-23) made using a solvent slurry of the material (col. 2, lines 1-19, col. 5, lines 11-18, col. 8, lines 13-29).  The product made has the formula: MX2, where M is a transition metal and X is one of: sulfur, selenium or tellurium (col. 5, lines 19-20).  The layers produced each have a thickness of 2-12 nm (col. 7, lines 22-23).  The reference explains that layered transition metal dichalcogenides in the 2-D size are beneficial for their semiconducting and superconducting qualities (col. 1, lines 25-30) and that these qualities enable these materials to be useable in a large variety of applications (col. 1, lines 35-40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a method to make layers of tellurium dichalcogenides with layers of a thickness from 2-12nm, as taught by Vaia for use with the product of Coleman because this method is known to product effective tellurium dichalcogenides useable in a large variety of applications.

	As to Claim 4, Vaia explains that the compounds in the alloys cause vibrational modes that represent each compound in the alloy (col. 10, lines 7-24).  Although Coleman does not specifically teach what the X-Ray diffraction pattern of their tellurium salt is, but since Vaia explains that the X-ray diffraction pattern shows the presence of the materials in the salt based on their vibrations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same diffraction pattern. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claim 1 above, alternatively, over Coleman as applied to claim 1 above, and further in view of Miyake (US Pat.: 5208399) and further in view of Arndt “International Tables for Crystallograph”.
Coleman describes production of a compound with the formula: MXn, where M can be Pd and X can be Te (para. 15).
	Their process of making their palladium telluride does not utilize a substrate (see above and examples) and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would provide the same diffraction pattern characteristics as claimed.
	Alternatively, Miyake describes tellurium alloys (abstract) and shows a diffraction pattern for PdTe2 analyzed using a copper K alpha-line apparatus (col. 2, lines 1-7).  The pattern shown in Figure 1 shows a peak at about 30 degrees, two peaks at about 43 degrees, a peak at about 55 degrees and a small peak before 60 degrees (see Fig. 1).
	The pattern analyzed incorporates PdTe2 with a carbon support (col. 2, lines 1-7).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same substrate-free PdTe2 would have the same peaks as claimed because Miyake shows a pattern that is very similar to the claimed peaks even with a support.
	As to the features in parenthesis (CuKalpha radiation, λ=1.54056A), Arndt explains that the majority of copper Kalpha X rays have a 1.54 A wavelength.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performed an X-Ray diffraction analysis using CuKalpha radiation using a wavelength of 1.54 A, as taught by Arndt for use with Coleman and Miyake because this is a commonly used wavelength for this type of analysis.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman as applied to claim 1 above, and further in view of Nilges, T. et al.  “Highly Dynamic Chalcogen Chains in Silver(I) (Poly)Chalcogenide Halides. . “ and further in view of Arndt “International Tables for Crystallograph”.
Nilges describes polychalocgenides (abstract) and explains that Ag4.5Te3 is a natural mineral named Stuetzite (abstract).  Stuetzite has layers that are partially covalently bonded (see Fig. 1 and description in the figure, top).  
Coleman describes a method of converting 3-D material into 2-D material (para. 9).  Coleman explains that when dichalcogen materials are converted from 3-D to 2-D materials for use in nanoscale circuits (para. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the stuetzite of Nilges can be made into a 2-D material, as taught by Coleman because Coleman describes a means to separate layered dichalogenides into 2-D layers for use in nanoscale circuits.
	As to the characterization, although the references do not specifically state that the X-ray diffraction peak of the material described above has the specific peaks of Claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same material would have the same characteristics as those described by the peaks in Claim 5.
	As to the features in parenthesis (CuKalpha radiation, λ=1.54056A), Arndt explains that the majority of copper Kalpha X rays have a 1.54 A wavelength.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performed an X-Ray diffraction analysis using CuKalpha radiation using a wavelength of 1.54 A, as taught by Arndt for use with Coleman and Nilges because this is a commonly used wavelength for this type of analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 13, 2022